Citation Nr: 0400406	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-20 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected herniated disc, L5-S1, with radiculopathy (a low 
back disability), currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a right knee injury with chronic 
strain (a right knee disability).  

3.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a lacerated left little finger 
with flexion deformity (a left little finger disability).  






REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June to August 1981, 
from October 1983 to October 1987, and from March 1990 to 
March 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2002 decision by the RO that denied 
the veteran's claims for increased evaluations for his 
service-connected low back disability, right knee disability, 
and left little finger disability.  

In an April 2003 decision, the RO assigned an evaluation of 
10 percent for the veteran's service-connected right knee 
disability; as such, that issue is as characterized 
hereinabove.  

The claim for an increased evaluation for the service-
connected low back disability will be addressed in the Remand 
portion of this document.  

(The matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.)  

Finally, it is noted that the veteran also perfected an 
appeal of that portion of the October 2002 decision that 
denied an increased evaluation for his service-connected left 
ear hearing loss; however, he withdrew his appeal of this 
portion of the decision in a February 2003 statement.  



FINDINGS OF FACT

1.  The veteran's right knee disability is not shown to be 
manifested by more than slight limitation of motion and 
degenerative changes, as well as complaints of pain; neither 
recurrent subluxation nor instability is clinically 
demonstrated.  

2.  The veteran's service-connected left little finger 
disability is shown to be manifested by pain and muscle 
tightness; functional loss equivalent to ankylosis of the 
digit is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation higher 
than 10 percent for the service-connected right knee 
disability have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2003).

2.  The criteria for the assignment of a compensable 
evaluation for the service-connected left little finger 
disability have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that the veteran's service-connected right knee disability 
and left little finger disability are more disabling than 
currently evaluated.

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2003).  

The law and regulations also include notification provisions.  
Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  

In this case, the RO has considered the claims on appeal 
subsequent to the above-noted change in the law and 
implementing regulations, as reflected by the October 2002 
Statement of the Case and the April 2003 Supplemental 
Statement of the Case.  

The Board is not precluded from proceeding to an adjudication 
of these claims as the requirements of such authority have 
been satisfied.  

The record reflects that the appellant was notified of the 
dictates of the VCAA in letters sent to him by the RO in July 
2002, September 2002, December 2002 and June 2003.  These 
letters collectively notified the veteran of, among other 
things, the evidence necessary to substantiate these claims 
for increase, and what evidence the RO could attempt to 
obtain/assist in obtaining.    

In statements received in July 2002, September 2002, December 
2002, and July 2003, the veteran specifically indicated that 
he had no additional information to add to the record.  

In sum, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded adequate opportunity to submit such 
information and evidence.  See also and evidence.  See also 
Veterans Benefits Act of 2003, P.L. 108- __ ,Section 701 
(H.R. 2297, December 16, 2003)   

Regarding the duty to assist, the Board notes that the 
relevant evidence to review is already of record, and the 
veteran, as alluded to above, does not claim otherwise.  It 
is noted that relevant VA examinations were accomplished in 
August 2002 and February 2003.  

As such there is no further action to be undertaken to comply 
with the duty-to-assist provisions of the VCAA or 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim.  


Factual Background

For historical purposes, the Board notes that in a May 1994 
decision, the RO established service connection for a right 
knee disability and left little finger disability, based on a 
review of the veteran's service medical records which showed 
that he injured his right knee in October 1983, May 1984 and 
July 1985; and that his left little finger was lacerated in 
February 1997.  Based on the medical evidence noncompensable 
evaluations were assigned for these disabilities.  

In June 2002, the veteran filed claims for increased ratings 
for these service-connected disabilities.  The relevant 
evidence of record includes VA examination reports and 
outpatient treatment records.  

The report of a July 2002 VA examination reflects that the 
veteran's complaints included right knee pain particularly 
with cold and wet weather, exacerbated by long periods of 
standing or walking, right knee stiffness, some popping and 
occasional giving way.  

The veteran related that there was no locking, but that he 
felt a grinding or sandpaper type sensation in the knee.  

The examination revealed a right knee range of motion from 0 
to 130 degrees, positive joint line tenderness, no 
patellofemoral crepitus, and negative instability in all 
plains.  As a result of this examination, the veteran was 
diagnosed with medial joint line arthrosis.  X-ray studies of 
the right knee taken that same day were negative.  

X-ray studies of the veteran's left hand were also taken in 
July 2002, and revealed relatively preserved joint spaces, 
with no bony abnormalities or soft tissue swelling.  

The VA outpatient treatment records reflect that the veteran 
telephoned a VA facility in December 2002 and complained that 
his right knee appeared to "pop out" three to four days a 
week and was painful until he put it back in place.  

In January 2003 the veteran was seen with similar complaints 
and noted that he felt as if there was sandpaper in his knee.  
He was noted to have a steady gait and was not in distress at 
the time.  X-ray studies of the right knee taken in early to 
mid February 2003 revealed slight narrowing of the medial 
compartment of the joint with no other abnormalities.  

A VA orthopedic examination was accomplished in late February 
2003, the report of which indicates that the veteran 
complained of having right knee pain, particularly with 
squatting and kneeling, as well as a grinding sensation.  

The examination of the left little finger revealed a 40 
degree extension lag described as supple, and it was noted 
that the finger fully extended on passive range of motion.  A 
3 millimeter thickened scar band on the ulnar border of the 
finger was noted, and there was tightness of the intrinsic 
musculature indicated.  

An examination of the right knee revealed motion from 3 to 
125 degrees, positive medial joint line tenderness, positive 
patellofemoral crepitation, and mild apprehension.  The knee 
was ligamentously stable in all planes.  

As a result of this examination, the veteran was diagnosed 
with a traumatic laceration of the left small finger with an 
intrinsic tightness and full power of the extensor digitorum 
communis which was not enough to overcome a 40 degree 
extension lag; and early posttraumatic arthrosis of the right 
knee following a meniscectomy in 1985.  

Finally, X-ray studies of the left hand taken that same day 
revealed well mineralized bones in normal alignment, with no 
fracture and well maintained joint spaces.  The soft tissues 
appeared unremarkable and the impression was that the hand 
was within normal limits.  


Analysis

As noted hereinabove, it is essentially maintained that the 
evaluations assigned for the service-connected right knee and 
left little finger disabilities are not adequate, given their 
current symptomatology.  

In this regard, it is pointed out that disability evaluations 
are determined by the application of a schedule of ratings 
that is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  

The Board has reviewed these claims in light of the history 
of the disabilities since their onset; however, where, as in 
this case with these issues, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  



a.  The right knee disability

According to the April 2003 rating action, the veteran's 
right knee disability is rated as 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257-5010 (2003).  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  

The Board notes that for the purpose of rating disability 
from arthritis, the knee is considered to be a major joint. 
38 C.F.R. § 4.45 (2003).  

Limitation of motion for knees is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2003).  

In order to be eligible for a 10 percent disability rating 
under Diagnostic Code 5260 or Diagnostic Code 5261, the 
veteran's right knee flexion would have to be limited to 45 
degrees or extension limited to 10 degrees, respectively; a 
20 percent rating under these codes is provided when knee 
flexion is limited to 30 degrees or extension is limited to 
15 degrees.  

Under a 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003), a 10 
percent evaluation contemplates slight knee impairment 
(recurrent subluxation or lateral instability), and a 20 
percent evaluation is provided when the impairment is 
moderate.  

Further, the Board points out that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities when evaluating 
increased rating claims for orthopedic disabilities.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1996), the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

Taking into account all of the evidence set out hereinabove, 
the Board finds that the preponderance of the evidence is 
against an increased disability evaluation for the service-
connected right knee disability.  

Specifically, the Board finds that this disability is 
appropriately rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2003).  

As noted, on examination of July 2002, right knee flexion was 
limited to 130 degrees and extension was normal, and on 
examination of February 2003, flexion was limited to 125 
degrees and extension was limited to 3 degrees.  Such 
findings do not warrant a compensable evaluation under either 
knee range of motion code.  

Nevertheless, knee motion is indeed limited and there was 
evidence of degenerative disease on X-ray study.  As such, a 
10 percent evaluation is warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2003).   

The Board considered a higher evaluation under both 
limitation of motion criteria noted above; however, none of 
the range of motion studies conducted would result in 
compensable ratings, much less evaluations higher than 10 
percent, under these Diagnostic Codes.  

The Board finds that the veteran's complaints of right knee 
pain are accurately reflected, even when considering the 
dictates of DeLuca, in the 10 percent evaluation assigned.  

Finally, the Board points out that, while the veteran 
complains that the knee gives out and pops, instability has 
not been medically demonstrated.  

As such, an evaluation, to include a separate evaluation, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003) is not 
for consideration.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); see also VAOPGCPREC 9-98 (Aug. 14, 
1998).  


b.  The left little finger disability

From a review of the record, the Board notes that, currently, 
the veteran's service connected left little finger disability 
is rated by analogy (see 38 C.F.R. § 4.20) as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2003).  

Such an evaluation contemplates favorable or unfavorable 
ankylosis of the ring or little finger; a compensable 
schedular evaluation is not warranted under this Diagnostic 
Code.  

Taking into account the medical evidence set out hereinabove, 
the Board finds that the preponderance of the evidence is 
against a compensable evaluation for the service-connected 
left little finger disability.  

In fact, other than a few complaints of left finger pain and 
some tightness, the objective evidence has demonstrated that 
there are no significant abnormalities associated with the 
finger (in fact X-ray studies were normal).  As such, and 
increased rating is not warranted.  

The Board does point out that conceivably, a separate 
evaluation could be assigned for the scar band about the 
ulnar border of the finger (see Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).  

However, there is no evidence - nor has it been alleged - 
that the veteran's scar is symptomatic.  Hence, there is no 
basis for assignment of a separate, compensable evaluation 
for the scar. 



ORDER

An increased evaluation higher than 10 percent for the 
service-connected connected right knee disability is denied.  

An increased (compensable) evaluation for the service-
connected left little finger disability is denied.  



REMAND

The veteran and his representative also contend, in 
substance, that the veteran's low back disability is more 
disabling than evaluated.  

It is also pointed out that, by regulatory amendment, 
effective on September 26, 2003, substantive changes were 
made to the schedular criteria for evaluating spine 
disabilities, as defined in 38 C.F.R. § 4.71a.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  If the regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  

If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003 (November 19, 2003).  

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the "old" criteria 
for evaluating spine disabilities apply prior to the change 
in regulation, or September 26, 2003, and that the new 
criteria apply thereafter.  

In any event, regardless of this interpretation, the Board 
notes that the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The Board finds that an updated examination in necessary in 
order to appropriately evaluate the veteran's low back 
disability in light of the new regulatory criteria.  

As such, this matter is REMANDED to the RO for the following 
action:

1.  The RO should undertake any indicated 
development and provide any additional 
notification consistent with the dictates 
of the VCAA.  This should include taking 
appropriate steps to contact the veteran 
in order to procure all previously 
unobtained medical records referable to 
treatment received by the veteran for his 
service-connected back disability since 
service.  

2.  The veteran then should be afforded 
an orthopedic examination to determine 
the current nature, extent and severity 
of his service-connected low back 
disability.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
list all manifestations of the veteran's 
low back disability.  All indicated 
clinical findings, including range of 
motion of the thoracolumbar spine, 
should be reported in detail.  The 
examiner should also indicate whether the 
veteran experiences incapacitating 
episodes (and indicate the duration of 
the episodes during the past 12 months).  

3.  After providing the veteran with the 
appropriate time to submit additional 
evidence, the RO should review all of the 
evidence of record, including any new 
evidence, and readjudicate the claim of 
entitlement to an increased evaluation 
for the service-connected low back 
disability.  In doing so, the RO should 
consider both the old and new criteria 
for evaluating spine disabilities.  If 
any benefit sought on appeal is not 
granted, an appropriate Supplemental 
Statement of the Case should be furnished 
to the veteran and any designated 
representative.  They should also be 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, this matter should be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



